DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Seitz (Reg. # 54,435) on 10/28/2021.

The application has been amended as follows: 

In the claims:

1. (Currently Amended)  A cuff for a blood pressure monitor comprising: 
a bag-shaped structure comprising one or more sheets including a first portion that is configured to apply a pressure to a living body, 
wherein the first portion includes a layer made of a thermoplastic elastomer foam, the thermoplastic elastomer foam is a foam of thermoplastic polyurethane resin, the thermoplastic polyurethane resin has 
3. (Currently Amended) The cuff for the blood pressure monitor 

7. (Currently Amended) The cuff for the blood pressure monitor 
9. (Currently Amended) The cuff for the blood pressure monitor according to claim 1 wherein 
Claim 10 has been cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 10/19/2021 (“Amendment”). Claims 1, 3, 7, 9, and 10 are currently under consideration. The Office acknowledges the amendments to claims 1 and 3, as well as the cancellation of claims 4-6. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendment with respect to the claim objection is persuasive, and the objections is accordingly withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a cuff for a blood pressure monitor, the cuff comprising a bag-shaped structure including a layer made of a thermoplastic elastomer foam, which is a foam of a thermoplastic polyurethane resin having the particular hardness claimed, the foam having a closed-cell structure and the particular expansion ratio claimed, in combination with all other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791